

117 HR 3658 IH: To authorize the President to posthumously award the Medal of Honor to Marcelino Serna for acts of valor as a private in the Army during World War I.
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3658IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Ms. Escobar (for herself, Mr. Vargas, Mr. Doggett, Ms. Barragán, Mr. Castro of Texas, Mrs. Napolitano, Mr. García of Illinois, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to posthumously award the Medal of Honor to Marcelino Serna for acts of valor as a private in the Army during World War I.1.FindingsCongress finds the following:(1)Military service is one of the most admired and respected vocations any one can embark upon knowing that their commitment is to something far greater than oneself, and we value such military service because it is dedicated to upholding, defending, and preserving the constitution.(2)While historically many were drafted into service before the military became an all-volunteer service in 1973, there were still individuals who volunteered to serve without being drafted, and people of all walks of life, including new immigrants, have sought to demonstrate their love, commitment, and loyalty to this country by volunteering their lives to service.(3)Private Marcelino Serna was one such immigrant seeking to demonstrate his love, commitment, and loyalty to his country; born in Chihuahua, Mexico, Private Serna is part of a legacy of immigrant soldiers fighting for the United States, eager to pursue the American Dream; in 1917, without hesitation, he volunteered to serve in the U.S. Armed Forces against Germany at the age of 20.(4)Private Serna was placed in the 355th Infantry of the 89th Division, and upon his arrival in France, when it was discovered that he was not a U.S. citizen, he was given the option to return home, however, Private Serna made the valiant decision to serve the United States, his adoptive home.(5)In recognition of his courageous actions, Private Serna became the most decorated World War I veteran in Texas, with awards from the United States, France, Italy and the United Kingdom, which include: the World War I Victory Medal, two Purple Hearts, the French Medaille Militaire, two French Croix de Guerre, a French Medaille commemorative, the British War Medal, the Italian Croce al Merito di Guerra, the French Verdun, and the St. Mihiel Medals, as well as being posthumously awarded Texas’ Lone Star Medal of Valor in 2016.(6)The aforementioned awards recognize Private Serna’s demonstrated bravery and remarkable service to his country in World War I, during which time, as detailed in the military’s official citation for his receipt of the Distinguished Service Cross and in the Texas Handbook Online, Private Serna singlehandedly fought, killed, and captured enemy fighters in the French theater.(7)White contemporaries of Private Serna who engaged in similar courageous acts during World War I have been rightfully recognized for their valor with the Medal of Honor; however Private Serna was reportedly passed over for the Medal of Honor because he did not know enough English to be promoted.(8)On May 7, 2021, recognizing that acts of valor performed by minority service members like Private Serna have gone unrecognized, a bipartisan Texas State House and Senate Committee voted to unanimously award Private Serna the Texas Legislative Medal of Honor.(9)For his conspicuous gallantry, unwavering commitment, and heroic actions above and beyond the call of duty to the United States of America, Private Marcelino Serna has long earned the Medal of Honor, an award that would allow his descendants, fellow Texans, and Americans everywhere to recognize his heroic deeds.2.Authorization for award of the Medal of Honor to Marcelino Serna for acts of valor during World War I(a)AuthorizationNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may posthumously award the Medal of Honor under section 7272 of such title to Marcelino Serna for the acts of valor described in the subsection (b).(b)Acts of valor describedThe acts of valor described in this subsection are the actions of Marcelino Serna as a private in the Army during World War I, for which he was previously awarded the Distinguished-Service Cross.